Case 5:20-cv-01016-JGB-SHK Document 51 Filed 08/20/21 Page 1 of 14 Page ID #:675



1
2
3
4
5
6
7
8
9
10
                          UNITED STATES DISTRICT COURT
11
           CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
12
     CRISTIE RAMIREZ and NATALIE                CASE NO. 5:20-cv-01016-JGB-SHK
13   LINARTE, individually and on behalf of
     all others similarly situated,             Judge: Hon. Jesus G. Bernal
14
                    Plaintiffs,                 CLASS ACTION
15
                                                STIPULATED PROTECTIVE
16         v.                                   ORDER
17
     HB USA HOLDINGS INC. dba HUDA
18   BEAUTY, and DOES 1-10, Inclusive,
19
                    Defendants.
20
21
22
23
24
25
26
27
28
                                               -1-
                                  STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01016-JGB-SHK Document 51 Filed 08/20/21 Page 2 of 14 Page ID #:676



 1 1.      A. PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential, proprietary,
 3 or private information for which special protection from public disclosure and from use
 4 for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
 5 parties hereby stipulate to and petition the Court to enter the following Stipulated
 6 Protective Order. The parties acknowledge that this Order does not confer blanket
 7 protections on all disclosures or responses to discovery and that the protection it affords
 8 from public disclosure and use extends only to the limited information or items that are
 9 entitled to confidential treatment under the applicable legal principles. The parties further
10 acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order
11 does not entitle them to file confidential information under seal; Civil Local Rule 79-5
12 sets forth the procedures that must be followed and the standards that will be applied when
13 a party seeks permission from the court to file material under seal.
14         B. GOOD CAUSE STATEMENT
15         This action is likely to involve trade secrets, customer and pricing lists and other
16 valuable research, development, commercial, financial, technical and/or proprietary
17 information for which special protection from public disclosure and from use for any
18 purpose other than prosecution of this action is warranted. Such confidential and
19 proprietary materials and information consist of, among other things, confidential
20 business or financial information, information regarding confidential business practices,
21 or other confidential research, development, or commercial information (including
22 information implicating privacy rights of third parties), information otherwise generally
23 unavailable to the public, or which may be privileged or otherwise protected from
24 disclosure under state or federal statutes, court rules, case decisions, or common law.
25 Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
26 disputes over confidentiality of discovery materials, to adequately protect information the
27 parties are entitled to keep confidential, to ensure that the parties are permitted reasonable
28 necessary uses of such material in preparation for and in the conduct of trial, to address
                                                 -2-
                                 STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01016-JGB-SHK Document 51 Filed 08/20/21 Page 3 of 14 Page ID #:677



 1 their handling at the end of the litigation, and serve the ends of justice, a protective order
 2 for such information is justified in this matter. It is the intent of the parties that information
 3 will not be designated as confidential for tactical reasons and that nothing be so designated
 4 without a good faith belief that it has been maintained in a confidential, non-public
 5 manner, and there is good cause why it should not be part of the public record of this case.
 6 2.      DEFINITIONS
 7         2.1 Action: this pending federal lawsuit, Ramirez, et al. v. HB USA Holdings, Inc.
 8 dba Huda Beauty, Case No. 5:20-cv-01016-JGB-SHX.
 9         2.2 Challenging Party: a Party or Non-Party that challenges the designation of
10 information or items under this Order.
11         2.3 “CONFIDENTIAL” Information or Items: information (regardless of how it is
12 generated, stored or maintained) or tangible things that qualify for protection under
13 Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
14 Statement.
15         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
16 support staff).
17         2.5 Designating Party: a Party or Non-Party that designates information or items
18 that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
19         2.6 Disclosure or Discovery Material: all items or information, regardless of the
20 medium or manner in which it is generated, stored, or maintained (including, among other
21 things, testimony, transcripts, and tangible things), that are produced or generated in
22 disclosures or responses to discovery in this matter.
23         2.7 Expert: a person with specialized knowledge or experience in a matter pertinent
24 to the litigation who has been retained by a Party or its counsel to serve as an expert
25 witness or as a consultant in this Action.
26         2.8 House Counsel: attorneys who are employees of a party to this Action. House
27 Counsel does not include Outside Counsel of Record or any other outside counsel.
28         2.9 Non-Party: any natural person, partnership, corporation, association, or other
                                                   -3-
                                  STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01016-JGB-SHK Document 51 Filed 08/20/21 Page 4 of 14 Page ID #:678



 1 legal entity not named as a Party to this action.
 2        2.10 Outside Counsel of Record: attorneys who are not employees of a party to this
 3 Action but are retained to represent or advise a party to this Action and have appeared in
 4 this Action on behalf of that party or are affiliated with a law firm which has appeared on
 5 behalf of that party, and includes support staff.
 6        2.11 Party: any party to this Action, including all of its officers, directors,
 7 employees, consultants, retained experts, and Outside Counsel of Record (and their
 8 support staffs).
 9        2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
10 Material in this Action.
11        2.13 Professional Vendors: persons or entities that provide litigation support
12 services   (e.g.,   photocopying,    videotaping,   translating,   preparing   exhibits   or
13 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
14 their employees and subcontractors.
15        2.14 Protected Material: any Disclosure or Discovery Material that is designated as
16 “CONFIDENTIAL.”
17        2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
18 a Producing Party.
19 3.     SCOPE
20        The protections conferred by this Stipulation and Order cover not only Protected
21 Material (as defined above), but also (1) any information copied or extracted from
22 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
23 Material; and (3) any testimony, conversations, or presentations by Parties or their
24 Counsel that might reveal Protected Material.
25        Any use of Protected Material at trial shall be governed by the orders of the trial
26 judge. This Order does not govern the use of Protected Material at trial.
27 4.     DURATION
28        Even after final disposition of this litigation, the confidentiality obligations
                                                -4-
                                STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01016-JGB-SHK Document 51 Filed 08/20/21 Page 5 of 14 Page ID #:679



 1 imposed by this Order shall remain in effect until a Designating Party agrees otherwise in
 2 writing or a court order otherwise directs. Final disposition shall be deemed to be the later
 3 of (1) dismissal of all claims and defenses in this Action, with or without prejudice; and
 4 (2) final judgment herein after the completion and exhaustion of all appeals, rehearings,
 5 remands, trials, or reviews of this Action, including the time limits for filing any motions
 6 or applications for extension of time pursuant to applicable law.
 7 5.     DESIGNATING PROTECTED MATERIAL
 8        5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
 9 Party or Non-Party that designates information or items for protection under this Order
10 must take care to limit any such designation to specific material that qualifies under the
11 appropriate standards. The Designating Party must designate for protection only those
12 parts of material, documents, items, or oral or written communications that qualify so that
13 other portions of the material, documents, items, or communications for which protection
14 is not warranted are not swept unjustifiably within the ambit of this Order.
15        Mass, indiscriminate, or routinized designations are prohibited. Designations that
16 are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
17 to unnecessarily encumber the case development process or to impose unnecessary
18 expenses and burdens on other parties) may expose the Designating Party to sanctions.
19        If it comes to a Designating Party’s attention that information or items that it
20 designated for protection do not qualify for protection, that Designating Party must
21 promptly notify all other Parties that it is withdrawing the inapplicable designation.
22        5.2    Manner and Timing of Designations. Except as otherwise provided in this
23 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
24 ordered, Disclosure or Discovery Material that qualifies for protection under this Order
25 must be clearly so designated before the material is disclosed or produced.
26        Designation in conformity with this Order requires:
27        (a) for information in documentary form (e.g., paper or electronic documents, but
28 excluding transcripts of depositions or other pretrial or trial proceedings), that the
                                                 -5-
                                 STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01016-JGB-SHK Document 51 Filed 08/20/21 Page 6 of 14 Page ID #:680



 1 Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
 2 “CONFIDENTIAL legend”), to each page that contains protected material. If only a
 3 portion or portions of the material on a page qualifies for protection, the Producing Party
 4 also must clearly identify the protected portion(s) (e.g., by making appropriate markings
 5 in the margins).
 6        A Party or Non-Party that makes original documents available for inspection need
 7 not designate them for protection until after the inspecting Party has indicated which
 8 documents it would like copied and produced. During the inspection and before the
 9 designation, all of the material made available for inspection shall be deemed
10 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
11 copied and produced, the Producing Party must determine which documents, or portions
12 thereof, qualify for protection under this Order. Then, before producing the specified
13 documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
14 that contains Protected Material. If only a portion or portions of the material on a page
15 qualifies for protection, the Producing Party also must clearly identify the protected
16 portion(s) (e.g., by making appropriate markings in the margins).
17        (b) for testimony given in depositions that the Designating Party identify the
18 Disclosure or Discovery Material on the record, before the close of the deposition all
19 protected testimony.
20        (c) for information produced in some form other than documentary and for any
21 other tangible items, that the Producing Party affix in a prominent place on the exterior
22 of the container or containers in which the information is stored the legend
23 “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
24 the Producing Party, to the extent practicable, shall identify the protected portion(s).
25        5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
26 to designate qualified information or items does not, standing alone, waive the
27 Designating Party’s right to secure protection under this Order for such material. Upon
28 timely correction of a designation, the Receiving Party must make reasonable efforts to
                                                 -6-
                                 STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01016-JGB-SHK Document 51 Filed 08/20/21 Page 7 of 14 Page ID #:681



 1 assure that the material is treated in accordance with the provisions of this Order.
 2 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
 3         6.1   Timing of Challenges. Any Party or Non-Party may challenge a designation
 4 of confidentiality at any time that is consistent with the Court’s Scheduling Order.
 5         6.2   Meet and Confer. The Challenging Party shall initiate the dispute resolution
 6 process under Local Rule 37.1 et seq.
 7         6.3   The burden of persuasion in any such challenge proceeding shall be on the
 8 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
 9 to harass or impose unnecessary expenses and burdens on other parties) may expose the
10 Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
11 the confidentiality designation, all parties shall continue to afford the material in question
12 the level of protection to which it is entitled under the Producing Party’s designation until
13 the Court rules on the challenge.
14 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
15         7.1   Basic Principles. A Receiving Party may use Protected Material that is
16 disclosed or produced by another Party or by a Non-Party in connection with this Action
17 only for prosecuting, defending, or attempting to settle this Action. Such Protected
18 Material may be disclosed only to the categories of persons and under the conditions
19 described in this Order. When the Action has been terminated, a Receiving Party must
20 comply with the provisions of section 13 below (FINAL DISPOSITION).
21         Protected Material must be stored and maintained by a Receiving Party at a location
22 and in a secure manner that ensures that access is limited to the persons authorized under
23 this Order.
24         7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
25 ordered by the court or permitted in writing by the Designating Party, a Receiving Party
26 may disclose any information or item designated “CONFIDENTIAL” only to:
27         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
28 employees of said Outside Counsel of Record to whom it is reasonably necessary to
                                                 -7-
                                 STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01016-JGB-SHK Document 51 Filed 08/20/21 Page 8 of 14 Page ID #:682



 1 disclose the information for this Action;
 2        (b) the officers, directors, and employees (including House Counsel) of the
 3 Receiving Party to whom disclosure is reasonably necessary for this Action;
 4        (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
 5 reasonably necessary for this Action and who have signed the “Acknowledgment and
 6 Agreement to Be Bound” (Exhibit A);
 7        (d) the court and its personnel;
 8        (e) court reporters and their staff;
 9        (f) professional jury or trial consultants, mock jurors, and Professional Vendors to
10 whom disclosure is reasonably necessary for this Action and who have signed the
11 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
12        (g) the author or recipient of a document containing the information or a custodian
13 or other person who otherwise possessed or knew the information;
14        (h) during their depositions, witnesses ,and attorneys for witnesses, in the Action
15 to whom disclosure is reasonably necessary provided: (1) the deposing party requests that
16 the witness sign the form attached as Exhibit 1 hereto; and (2) they will not be permitted
17 to keep any confidential information unless they sign the “Acknowledgment and
18 Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party
19 or ordered by the court. Pages of transcribed deposition testimony or exhibits to
20 depositions that reveal Protected Material may be separately bound by the court reporter
21 and may not be disclosed to anyone except as permitted under this Stipulated Protective
22 Order; and
23        (i) any mediator or settlement officer, and their supporting personnel, mutually
24 agreed upon by any of the parties engaged in settlement discussions.
25 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
26 OTHER LITIGATION
27        If a Party is served with a subpoena or a court order issued in other litigation that
28 compels disclosure of any information or items designated in this Action as
                                                 -8-
                                 STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01016-JGB-SHK Document 51 Filed 08/20/21 Page 9 of 14 Page ID #:683



 1 “CONFIDENTIAL,” that Party must:
 2        (a) promptly notify in writing the Designating Party. Such notification shall include
 3 a copy of the subpoena or court order;
 4        (b) promptly notify in writing the party who caused the subpoena or order to issue
 5 in the other litigation that some or all of the material covered by the subpoena or order is
 6 subject to this Protective Order. Such notification shall include a copy of this Stipulated
 7 Protective Order; and
 8        (c) cooperate with respect to all reasonable procedures sought to be pursued by the
 9 Designating Party whose Protected Material may be affected.
10        If the Designating Party timely seeks a protective order, the Party served with the
11 subpoena or court order shall not produce any information designated in this action as
12 “CONFIDENTIAL” before a determination by the court from which the subpoena or
13 order issued, unless the Party has obtained the Designating Party’s permission. The
14 Designating Party shall bear the burden and expense of seeking protection in that court of
15 its confidential material and nothing in these provisions should be construed as
16 authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
17 from another court.
18 9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
19 IN THIS LITIGATION
20        (a)    The terms of this Order are applicable to information produced by a Non-
21 Party in this Action and designated as “CONFIDENTIAL.” Such information produced
22 by Non-Parties in connection with this litigation is protected by the remedies and relief
23 provided by this Order. Nothing in these provisions should be construed as prohibiting a
24 Non-Party from seeking additional protections.
25        (b)    In the event that a Party is required, by a valid discovery request, to produce
26 a Non-Party’s confidential information in its possession, and the Party is subject to an
27 agreement with the Non-Party not to produce the Non-Party’s confidential information,
28 then the Party shall:
                                                 -9-
                                STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01016-JGB-SHK Document 51 Filed 08/20/21 Page 10 of 14 Page ID #:684



 1               (1)   promptly notify in writing the Requesting Party and the Non-Party that
 2        some or all of the information requested is subject to a confidentiality agreement
 3        with a Non-Party;
 4               (2)   promptly provide the Non-Party with a copy of the Stipulated
 5        Protective Order in this Action, the relevant discovery request(s), and a reasonably
 6        specific description of the information requested; and
 7               (3)   make the information requested available for inspection by the Non-
 8        Party, if requested.
 9        (c)    If the Non-Party fails to seek a protective order from this court within 14
10 days of receiving the notice and accompanying information, the Receiving Party may
11 produce the Non-Party’s confidential information responsive to the discovery request. If
12 the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
13 information in its possession or control that is subject to the confidentiality agreement
14 with the Non-Party before a determination by the court. Absent a court order to the
15 contrary, the Non-Party shall bear the burden and expense of seeking protection in this
16 court of its Protected Material.
17 10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
18        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
19 Protected Material to any person or in any circumstance not authorized under this
20 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
21 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
22 all unauthorized copies of the Protected Material, (c) inform the person or persons to
23 whom unauthorized disclosures were made of all the terms of this Order, and (d) request
24 such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
25 that is attached hereto as Exhibit A.
26        11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
27 PROTECTED MATERIAL
28        When a Producing Party gives notice to Receiving Parties that certain inadvertently
                                                -10-
                                 STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01016-JGB-SHK Document 51 Filed 08/20/21 Page 11 of 14 Page ID #:685



 1 produced material is subject to a claim of privilege or other protection, the obligations of
 2 the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
 3 This provision is not intended to modify whatever procedure may be established in an e-
 4 discovery order that provides for production without prior privilege review. Pursuant to
 5 Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
 6 effect of disclosure of a communication or information covered by the attorney-client
 7 privilege or work product protection, the parties may incorporate their agreement in the
 8 stipulated protective order submitted to the court.
 9 12.     MISCELLANEOUS
10         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
11 person to seek its modification by the Court in the future.
12         12.2 Right to Assert Other Objections. By stipulating to the entry of this
13 Protective Order no Party waives any right it otherwise would have to object to disclosing
14 or producing any information or item on any ground not addressed in this Stipulated
15 Protective Order. Similarly, no Party waives any right to object on any ground to use in
16 evidence of any of the material covered by this Protective Order.
17         12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
18 Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
19 under seal pursuant to a court order authorizing the sealing of the specific Protected
20 Material at issue. If a Party's request to file Protected Material under seal is denied by the
21 court, then the Receiving Party may file the information in the public record unless
22 otherwise instructed by the court.
23 13.     FINAL DISPOSITION
24         After the final disposition of this Action, as defined in paragraph 4, within 60 days
25 of a written request by the Designating Party, each Receiving Party must return all
26 Protected Material to the Producing Party or destroy such material. As used in this
27 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
28 summaries, and any other format reproducing or capturing any of the Protected Material.
                                                 -11-
                                 STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01016-JGB-SHK Document 51 Filed 08/20/21 Page 12 of 14 Page ID #:686



 1 Whether the Protected Material is returned or destroyed, the Receiving Party must submit
 2 a written certification to the Producing Party (and, if not the same person or entity, to the
 3 Designating Party) by the 60 day deadline that (1) identifies (by category, where
 4 appropriate) all the Protected Material that was returned or destroyed and (2)affirms that
 5 the Receiving Party has not retained any copies, abstracts, compilations, summaries or
 6 any other format reproducing or capturing any of the Protected Material. Notwithstanding
 7 this provision, Counsel are entitled to retain an archival copy of all pleadings, motion
 8 papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
 9 deposition and trial exhibits, expert reports, attorney work product, and consultant and
10 expert work product, even if such materials contain Protected Material. Any such archival
11 copies that contain or constitute Protected Material remain subject to this Protective Order
12 as set forth in Section 4 (DURATION).
13        14. Any violation of this Order may be punished by any and all appropriate
14 measures including, without limitation, contempt proceedings and/or monetary sanctions.
15
16 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
17
18 Dated: August 11, 2021                         BESHADA FARNESE, LLP
19                                                By:    /s/Peter J. Farnese
                                                         Peter J. Farnese
20
21                                                MILBERG COLEMAN BRYSON
                                                  PHILLIPS GROSSMAN, PLLC
22
23                                                By:    /s/Alex R. Straus
                                                         Alex R. Straus
24
25                                                Attorneys for Plainitffs and the Proposed
                                                  Settlement Class
26
27
28
                                                 -12-
                                 STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01016-JGB-SHK Document 51 Filed 08/20/21 Page 13 of 14 Page ID #:687



 1 Dated: August 11, 2021                   GIBSON DUNN & CRUTCHER LLP
 2                                          By:   /s/Christopher Chorba
                                                  Christopher Chorba
 3
 4                                          Attorneys for Defendant,
                                            HB USA Holdings, Inc. dba Huda Beauty
 5
 6
 7 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 8
            Aug. 20, 2021
 9 DATED:___________________                ______________________________
                                            Honorable Shashi H. Kewalramani
10
                                            United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           -13-
                             STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01016-JGB-SHK Document 51 Filed 08/20/21 Page 14 of 14 Page ID #:688



 1                                          EXHIBIT A
 2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4 I, _____________________________ [print or type full name], of _________________
 5                                    [print or type full address], declare under penalty of
 6 perjury that I have read in its entirety and understand the Stipulated Protective Order that
 7 was issued by the United States District Court for the Central District of California on [date]
 8 in the case of Ramirez, et al. v. HB USA Holdings, Inc. dba Huda Beauty, Case No. 5:20-
 9 cv-01016-JGB-SHX. I agree to comply with and to be bound by all the terms of this
10 Stipulated Protective Order and I understand and acknowledge that failure to so comply
11 could expose me to sanctions and punishment in the nature of contempt. I solemnly promise
12 that I will not disclose in any manner any information or item that is subject to this
13 Stipulated Protective Order to any person or entity except in strict compliance with the
14 provisions of this Order.
15        I further agree to submit to the jurisdiction of the United States District Court for the
16 Central District of California for the purpose of enforcing the terms of this Stipulated
17 Protective Order, even if such enforcement proceedings occur after termination of this
18 action. I hereby appoint __________________________ [print or type full name] of
19 _______________________________________ [print or type full address and telephone
20 number] as my California agent for service of process in connection with this action or any
21 proceedings related to enforcement of this Stipulated Protective Order.
22 Date: ______________________________________
23 City and State where sworn and signed: _________________________________
24
25 Printed name: _______________________________
26
27 Signature: __________________________________
28
                                                  -14-
                                 STIPULATED PROTECTIVE ORDER
